Title: From James Madison to Rufus King, 15 June 1801
From: Madison, James
To: King, Rufus


Sir,
Department of State Washington June 15th. 1801
Your communications by Mr. Sitgreaves on the subject of the proposed conversion of the claims against the United States, under the 6th. Article of the Treaty of 1794 into a definite sum, have been duly received, and taken into consideration by the President. Although there may be good ground to contest the real justice of the amount of Debt which will be assumed by such a stipulation, yet considering all the actual circumstances which are now to be taken into view, allowing particularly due weight to the advantage of substituting an amicable and final adjustment of the controversy, in place of the apparent improbability of obtaining any proper amendment of the 6th. Article, and of all the demands, embarrassments and uncertainties incident to its present form, before a tribunal composed as is the board of Commissioners under it, the President has determined on the expediency of your pursuing into effect the negociation in which you are engaged. It is his express instruction, however, that no encouragement be given to pretensions on the British side, by carrying into the negotiation a sum higher than that of six hundred thousand pounds as mentioned in your No 6 of the 7th. of March last, and that no sum beyond that be finally admitted into the commutation.
It is taken for granted that in case the claims against the United States be liquidated into a net sum, there will be no difficulty in so arranging it as to be applicable to the payment of the indemnification awarded from time to time, under the seventh article of the treaty, in favour of our citizens, whose claims according to an estimate of Mr. Samuel Cabot of May 9th. 1798, amount to £1,250[,]000. Such an arrangement must be the less objectionable, as a discharge of the debt by instalments would no doubt be the alternative mode, and it will have the advantage of putting aside, all possible inducement to delay the award of indemnifications, with a view to avoid the immediate advances of money necessary to satisfy them.
The President considers it as a matter of course also, that an adjustment of the controversies under the 6th. Article will be followed by an instant renewal of the proceedings under the seventh article, and by every reasonable exertion for hastening them to a just conclusion.
A number of your letters hitherto received remain to be acknowledged: But the subject of the dispatches by Mr. Sitgreaves has appeared to claim an answer, distinct, and without delay. I cannot but briefly add, however, that we have the mortification to find, that notwithstanding all the forbearances and endeavours of the United States for the establishment of just and friendly relations with Great Britain, accounts continue to arrive from different quarters, of accumulating trespasses on our commerce and neutral rights. This is particularly the case not only with respect to the Bahama Islands, but to Jamaica. Mr. Savage under date of 11th. April last, states that “since the 15th. January, thirty vessels which appear to be American property, have been detained and brought into this Port, and from the best information I have been able to obtain from the several Masters, their value has been computed by me at the enormous sum of seven hundred and sixteen thousand dollars, some few have been acquitted after being decreed to pay both Relators and Defendants costs, which upon the smallest calculation is never less than fifteen hundred dollars, and in some instances three times the sum.”
It will be an agreeable circumstance if the result of your correspondence with the British Ministry shall be found to mitigate these outrages; it being the sincere desire of the United States, and of their government, to see every obstacle removed to that entire confidence, harmony and good will between the two countries, which can be firmly established on no other foundations than those of reciprocal justice and respect. With very great respect &c. &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1); letterbook copy (DNA: RG 59, IM, vol. 5). RC offered for sale in Robert F. Batchelder Catalogue No. 12 (April 1976), item 29.



   
   King to JM, 21 Apr. 1801.



   
   On 13 June the cabinet met in JM’s office and “unanimously agreed that Mr. King shall be informed that we desire he should conclude the negotiation on the subject of the VIth Article, as he had begun under former orders, for the sum in gross which he has offered, to wit 506m £ sterl. and no more. Afterwds agrd. to 600,000 because King hd offered it” (Jefferson’s cabinet notes, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 1:296).



   
   In 1796 Washington had appointed Boston merchant Samuel Cabot as a commercial expert with the commission on spoliations. As an assessor, he assisted the American commissioners in London under the seventh article of the Jay treaty. His duties were limited to assessing losses claimed under the treaty (Samuel Cabot, Sir, In consequence of … [broadside; Boston, 1796; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 47746]).


